DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 were originally filed.
Claims 1-20 are presently amended in claims filed on 03/23/2020. 
Claims 1-20 are pending and have been allowed for the reasons set forth below.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 112(b): Examiner reconsidered the previous 35 USC § 112(b) rejection regarding claims 16-17.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: Examiner held an appeal conference regarding Case 16/041571 with SPE Fadey Jabr and OPQA RQAS David Okonsky. After the conference, the conclusion was that the limitations “utilizing, by the device, a binary search model to map the second route to second route information for the second route, the binary search model identifying a position of a target value within a sorted array of the data structure” overcomes the previous 35 USC § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is US 2009/0234577A1 (“Rinscheid”), hereinafter Rinscheid, and US 2015/0253142A1 (“Kornhauser”), hereinafter Kornhauser, and US 2019/0107405A1 (“Wang”), hereinafter Wang.
The following is an examiner' s statement of reasons for allowance: 
The prior art Rinscheid introduces a method of operating a navigation system with a plurality of waypoints that contain an initial cost. These waypoints can be designated by the navigation as obligatory and the vehicle is required to go through the route with obligatory waypoints. The driver can further set their own waypoints in addition to the obligatory waypoints, for scenery or of other importance that pertains to the specific driver. When a vehicle deviates from the original route, the navigation system is able to reroute the vehicle and detect an initial cost and check to see if there is a route that is less than the initial cost. When detected that the initial route is the lowest cost, the navigation will reroute the vehicle back to the original route. However Rinscheid does not explicitly disclose utilizing a binary search model to map a second route to second route information wherein the binary search model identifies a position of a target value within a sorted array of the data structure.

The next prior art Kornhauser discloses a method and system that is able to detect when a vehicle or object has deviated from the original route depicted for it. Kornhauser is able to depict a current location of a vehicle and is able to indicate how close the vehicle is to the original route. Further when detecting the current location of the vehicle, the system is able to portray prescribed routes to the vehicle in order to get back on to the original route through the nearest point to the vehicle. However Kornhauser does not explicitly disclose utilizing a binary search 

The next prior art Wang discloses a method for recommending a route for a request to a vehicle. The process of recommending a route starts with a Generative Adversarial Network (GAN) model, which assists with determining at least one recommended route that travels from an origination to a destination location. The GAN model includes a generative model and a discriminative model that help with determining a recommended route. The generative model is used to generate a set of estimated routes. The discriminative model which is able to be a binary classifier that is used to discriminated the set of estimated routes and depict how similar the estimated route is to the sample route. The expectation value of the estimated routes is measured between 0 to 1 and the lower the value, the less similar it is to the sample route. Wang was used to disclose a binary search model that is able to map a route to route information through this binary classifier, and per the appeal brief and arguments, Wang’s binary classifier and binary search model are not similar. Therefore Wang does not disclose utilizing a binary search model to map a second route to second route information wherein the binary search model is able to identify a position of a target value within a sorted array of the data structure.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
utilize a binary search model to map the second route to second route information for the second route,
wherein the binary search model identifies a position of a target value within a sorted array of the data structure.

Claims 2-7 depend from claim 1 and are therefore allowable.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
utilize a binary search model to map the second route to second route information for the second route,
wherein the binary search model identifies a position of a target value within a sorted array of the data structure.

Claims 9-14 depend from claim 8 and are therefore allowable.

Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
utilizing, by the device, a binary search model to map the second route to second route information for the second route,
the binary search model identifying a position of a target value within a sorted array of the data structure.

Claims 16-20 depend from claim 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668           
                      
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668